DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 2 (the cooling system includes a heat sink) in the reply filed on 05/03/22 is acknowledged. 
Election was made without traverse in the reply filed on 05/03/22.
Claims 4-5 would have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
However, upon consideration of the prior art, claims 4-5 are not withdrawn since they are judged to be obvious alternatives in the art to the heat sink. See Walsh et al. below.

Claim Objections
Claims 3, 6, 14-20 are objected to because of the following informalities:  
Claim 3 is objected to for referring to “the stator cores and stator windings” when there is improper antecedent basis for this in the claims.
Claims 6 and 14-20 refer to “the electric motor” when claim 1 has referred to “the electrical motor”. Consistency is required.
Appropriate correction is required.

Drawings
The drawings are objected to because:
*as is best understood, the left part of Figure 2a should be labeled as “prior art”
*the details of figure 3 cannot be made out
*the claims reference three planetary gears, while only one is shown
*most of the arrows in the figures cannot be made out 
 *the details/arrows of figure 7 cannot be made out
*Figures 9a-c cannot be made out 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the specification does not have support/antecedent basis for the transmission “does not include a clutch or is not a variable transmission”, or the motor being a frameless electric motor.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite for claiming the motor is “frameless” when the claim from which this depends has already established that there is a “housing”. As the Examiner best understands, a frameless motor includes no housing, making it unclear how claim 15 can be met at the same time as claim 1. The specification does not mention the motor being frameless at all, making it difficult to establish what is meant by this claim.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mavroidis et al. (WO 2009011682 A1) hereinafter known as Mavroidis in view of Herr et al. (US 20120283845 A1) hereinafter known as Herr, as is evidenced by Agrawal et al. (US 20080249438 A1) hereinafter known as Agrawal.
Regarding claim 1 Mavroidis discloses a prosthetic device (page 2 lines 13-15) comprising:
an electrical motor (abstract DC motor) which includes a rotor (page 12 line 10-11; Figure 38 item 162) and a stator (page 2 line 10; Figure 38 item 169) forming an inner diameter (Figure 38 shows the internal diameter of the motor/stator which houses the sun gear, output shaft, and magnets), 
a transmission including a gear system contained within the inner diameter of the motor (Figures 37-38 shows sun and pinion gears);
and a body attachment (Figure 33a; Column 17 lines 1-3) coupled to an output (Figure 38 item 174) of the gear system,
but is silent with regards to the device being an orthosis, 
the motor and transmission being housed in a housing, and 
the motor having a “high output torque” (of 1Nm as is defined by the specification [0020]). 
However, regarding claim 1 Herr teaches that electrical motors with transmissions are utilized in both prostheses (as is taught by Mavroidis) and in orthoses ([0005]), and that actuators and their components are housed within housings (Figure 1b). Mavroidis and Herr are involved in the same field of endeavor, namely prosthetic actuators. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Mavroidis so that it is used within an orthosis instead of a prosthesis since the two are closely related with regards to their power and torque needs, since both are designed for human limb augmentation/replacement. The person of ordinary skill understands that motors or devices relevant for use in one would be relevant for use in the other. Further, as regards housings, these are understood obvious for the housing of motors in order to keep their working parts clean and protected. 
Further, regarding the “high output torque” of 1 Nm, the Examiner notes that Mavroidis throughout, refers to their torque as being “high torque” output. However, since Applicant’s specification specifically defines “high torque” as being 1Nm, the Examiner further refers to Herr [0012] which indicates supplying torque of at least 0.06 Nm/kg is desirable. Agrawal teaches that an average weight of an adult is about 72.6 kg ([0026]) which indicates a torque output of at least about 4.356 Nm (0.06 Nm/kg x72.6 kg). Since the person of ordinary skill understands that providing enough torque for at least the average adult human is desirable, the person of ordinary skill would understand the motor of Mavroidis should obviously include a torque output of at least about 4.356 Nm in order to ensure there is enough torque for the average adult. 
Regarding claim 2 the Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Mavroidis further discloses the gear system is a single stage gear system (Figure 38).
Regarding claims 7-10 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Mavroidis further teaches the transmission is an extremely low-ratio transmission (ratio of 16:1 or less an excessively low-ratio transmission (ratio of 12:1 or less) (specification [0022]), a ratio ranking from about 8:1 to about 3:1, and/or a ratio of about 7:1  (see page 2, lines 14-19 gear/bearing ratios of 1:1 to 1:2000. The Examiner notes with gear ratios within the disclosed range, and since the general conditions of a claim are disclosed in the prior art, the court has held that discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.).
Regarding claim 11 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Mavroidis further discloses the gear system is a planetary gear system (Figure 37).
Regarding claim 12 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Mavroidis further discloses the gear system has a single sun gear (Figure 37 item 156), three planetary gears (Figure 37 items 158, 154), and a single ring gear (Figure 37 “ring gear”).
Regarding claim 13 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Mavroidis further discloses the transmission does not include a clutch or is not a variable transmission (see the disclosure of Mavroidis, which does not show, disclose, or describe a variable transmission).
Regarding claim 14 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Mavroidis further discloses a motor encoder being associated with the electric motor (page 8 line 22; item 38). The Examiner refers to the rejection to claim 1 above regarding the housing, noting that if the encoder is present within the actuator it is obviously present within the housing of the Combination. 
Regarding claim 16 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Mavroidis further discloses an actuator driver configured to control the electric motor (page 15 lines 27-28). See the rejection to claim 1 above regarding the presence of the housing.
Regarding claims 18-20 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein the Combination further teaches the motor has a very high output torque (1.5 Nm, an extremely high output torque (2.0 Nm), and an excessively high output torque (4.0 Nm (spec [0020])) (see the explanation in the rejection to claim 1 above).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mavroidis and Herr as is applied above further in view of Nishiyama et al. (US 6509665 B1) hereinafter known as Nishiyama.
Regarding claim 3 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
but is silent with regards to there being high thermal conductivity material surrounding the stator cores and windings.
However, regarding claim 3 Nishiyama teaches a motor with a stator surrounded by a high thermal conductivity material (Abstract). Mavroidis and Nishiyama are involved in the same field of endeavor, namely actuators. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Mavroidis Herr Combination so that there was a high thermal conductivity material surrounding the stator such as is taught by Nishiyama in order to ensure the motor stays cool during use which would result in more comfort to a user as well as maintain the health and life of the motor itself.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mavroidis and Herr as is applied above further in view of Walsh et al. (US 20150173993 A1) hereinafter known as Walsh.
Regarding claims 4-6 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
but is silent with regards to the present of a heat sink or forced air fans surrounding the motor.
However, regarding claim 6 Walsh teaches heat sink, forced air, and/or fans surrounding the motor ([0345]). Mavroidis and Walsh are involved in the same field of endeavor, namely actuators. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the orthosis of the Mavroidis Walsh Combination so that there is a cooling mechanism present around the motor such as is taught by Walsh in order to ensure the motor stays cool during use which would result in more comfort to a user as well as maintain the health and life of the motor itself.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mavroidis and Herr as is applied above further in view of Heinz et al. (US 5226874 A) hereinafter known as Heinz.
Regarding claim 17 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
but is silent with regards to the actuator housing, gear system, and (a) power source forming part of a self-contained unit.
However, regarding claim 17 Heinz teaches wherein a housing, gear system, and (a) power source can form part of a self-contained unit (defined in specification [0024]) (Column 2 lines 39-45). Mavroidis and Heinz are involved in the same field of endeavor, namely actuators. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the orthosis of the Mavroidis Herr Combination so that the housing, gear system and a power source are part of a self-contained unit such as is taught by Heinz in order to allow the whole unit to be modular, allowing easy access to the internal components and replacement of the unit as a whole when necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/03/22